DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,7, 11,12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 call for “a common plane”; claim 1 calls for “a plane”; it is unclear if and how they are related.
Claims 11 and 12 are similarly rejected as claims 6 and 7 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6,7,9,10-17,19,20-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Peach et al. (US 7182407) in view of Smith et al. (US 20140077578).
Peach et al.  ‘407 discloses a rock excavating device (10) comprising:
a shaft (18) including a first portion (21) and a second portion (22) connected to an end of the first portion, the first portion supported for rotation about a first axis, the second portion extending along a second axis that is oblique with respect to the first axis (see Figs. 1-3, col. 3 line 5+; col. 4 line 45- col. 5 line 30);
a cutting element (11) supported on the second portion of the shaft and rotatable about the second axis, the cutting element including a cutting edge having a leading portion and a trailing portion, the leading portion configured to engage a rock surface, the trailing portion configured to be spaced apart from the rock surface (see Figs. 1,2), rotation of the first portion of the shaft about the first axis changing the orientation of the second axis and the orientation of the leading portion (see Figs. 1-2 ). Peach et al. discloses the invention substantially as claimed.  However, Peach et al. is silent about the cutting edge rotatable in a rotation plane perpendicular to the second axis.  Further, it should be noted that Peach et al. teaches oscillating movement of the disc cutter (see col. 4 line 25+); however, Peach et al. does not explicitly teach an eccentric mass positioned adjacent the first portion of the shaft, the eccentric mass driven to rotate about an exciter axis, rotation of the eccentric mass inducing an oscillation of the shaft and the cutting element.  Smith et al. teaches an eccentric mass positioned adjacent the first portion of the shaft, the eccentric mass driven to rotate about an exciter axis, rotation of the eccentric mass inducing an oscillation of the shaft and the cutting element (94, Figs. 4-6, para 0038).  It would have been considered obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to modify Peach et al. ‘ to include the eccentric mass as taught by Smith et al. since such a modification is one known means to provide oscillation of the cutting element.
With regards to the limitation “the cutting edge rotatable in a rotation plane perpendicular to the second axis”, Peach et al. teaches the angle (theta) can vary and the angle (omega) can vary (see Figs. 1-3, col. 3 lines 10-45, col. 4 line 45- col. 5 line 40).  Therefore, it would have been considered obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify Peach et al. ‘407 to have the cutting edge rotatable  in a rotation plane perpendicular to the second axis since such a modification depends on the type of rock characteristics being cut.

Re claim 2, further comprising a motor for driving the first portion to rotate about the first axis (23, col. 4 line 45+).
Re claim 3, Peach et al. teaches the angle (theta) can vary and the angle (omega) can vary (see Figs. 1-3, col. 3 lines 10-45, col. 4 line 45- col. 5 line 40) and wherein the cutting element is a cutting disc and the cutting edge has a round shape (see col. 4 line 10+).  Therefore, it would have been considered obvious to one of ordinary skill in the art to modify Peach et al. (as modified above) to have it wherein the first axis and the second axis intersect one another at a center of a plane formed by a plurality of cutting bits since such a modification depends on the type of rock characteristics being cut.
Re claim 4, further comprising: a first motor (102 of Smith et al.) for driving rotation of the eccentric mass; and a second motor (106 of Smith et al. or 23 col. 4 of Peach et al.) for driving the first portion to rotate about the first axis.
Re claim 6, Peach et al. teaches the angle (theta) can vary and the angle (omega) can vary (see Figs. 1-3, col. 3 lines 10-45, col. 4 line 45- col. 5 line 40).  Therefore, it would have been considered obvious to one of ordinary skill in the art to modify Peach et al. (as modified above) to have it wherein the first axis and the second axis lie in a common plane since such a modification depends on the type of rock characteristics being cut.
Re claim 7, wherein the trailing portion is spaced apart from the leading portion, the common plane extending between the leading portion and the trailing portion (see Fig. 1 of Peach et al.).
Re claim 9, Peach et al. teaches the angle (theta) can vary and the angle (omega) can vary (see Figs. 1-3, col. 3 lines 10-45, col. 4 line 45- col. 5 line 40).  Therefore, it would have been considered obvious to one of ordinary skill in the art to modify Peach et al. (as modified above) to have it wherein a combined center of gravity of the second portion and components supported thereon is concentric with the first axis since such a modification depends on the type of rock characteristics being cut.
Re claims 10-17, the boom and suspension device including a fluid cylinder are depicted in Figures 4-6 of Peach et al. ‘407,  See discussion above with respect to the remaining elements called for in claims 10-17.Re claims 19,20, the cutting element supported for free rotation relative to the second portion (see claim 2 of Peach et al. ‘407).  
Re claims 21,22, since the above modification provides the same structure as called for in claims 1, 10, then the desired effect of “wherein reaction forces exerted on the
cutting edge due to impact with a rock surface are configured to induce a moment driving rotation of the first portion of the shaft about the first axis, thereby re-orienting the leading portion of the cutting edge to engage the rock surface” is met.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peach et al. ‘407 in view of Smith et al. ‘578 as applied to claim 1 above, and further in view of any of Beeman or Harris or Zublin or Zublin (US 4372403, 4096917, 2336337, 2336335)
Peach et al. (as modified above) discloses the invention substantially as claimed.  However, Peach et al. (as modified above) is silent about having the second portion of the shaft include an end adjacent the cutting edge and spaced apart from the first axis, the rock excavating device further comprising at least one fluid nozzle secured to the end of the second portion and oriented toward the first axis.  
Beeman, Harris, Zublin ‘337 and  Zublin ‘335 all teach having a second portion of the shaft include an end adjacent the cutting edge and spaced apart from the first axis, the rock excavating device further comprising at least one fluid nozzle secured to the end of the second portion and oriented toward the first axis (see Figs 2,3; 5,6; 1; 1-4).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Peach et al. (as modified above) to include the nozzle arrangement as taught by any of Beeman or Harris or Zublin ‘337 or Zublin ‘335 since such a modification provide cooling means to the cutter and aid in breaking up of the material being cut.
Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art fails to teach the “cutting edge rotatable in a rotation plane perpendicular to the second axis”.  The examiner disagrees.
Peach et al. teaches the angle (theta) can vary and the angle (omega) can vary (see Figs. 1-3, col. 3 lines 10-45, col. 4 line 45- col. 5 line 40).  Therefore, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peach et al. ‘407 to have the cutting edge rotatable  in a rotation plane perpendicular to the second axis since such a modification depends on the type of rock characteristics being cut.
Applicant argues that “the cutting edge of the disc cutter oscillates in a sinusoidal manner and is not rotatable in a plane that is perpendicular to the axis B-B of the mounting section”.  The examiner disagrees. 
Peach et al. teaches the angle (theta) can vary and the angle (omega) can vary (see Figs. 1-3, col. 3 lines 10-45, col. 4 line 45- col. 5 line 40).  Therefore, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peach et al. ‘407 to have the cutting edge rotatable  in a rotation plane perpendicular to the second axis since such a modification depends on the type of rock characteristics being cut.  Since the above modification provides the same structure as called for in claims 1, 10, then the desired effect would be the same as when the “cutting edge is rotatable in a rotation plane perpendicular to the second axis”.
Applicant argues that modifying Peach to have the disc cutter rotate in a plane would cancel the oscillating and nutating movement and therefore destroy the teaching of Peach.  The examiner disagrees.  Peach teaches oscillation can be provided via numerous means (see col. 4 line 25+).  Further, Peach teaches nutation can be varied via adjusting the angle (theta) and the angle (omega) (see Figs. 1-3, col. 3 lines 10-45, col. 4 line 45- col. 5 line 40), wherein nutation can be canceled if desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS 9/5/2022